 Case 5:21-cv-05068-CDC Document 16                  Filed 09/03/21 Page 1 of 3 PageID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


PAMELA VANCE                                                                         PLAINTIFF

       v.                             CIVIL NO. 21-5068


TRANSPLACE TEXAS, LP                                                                DEFENDANT


                                             ORDER

       On September 2, 2021, the parties executed a settlement agreement after participating in a

settlement conference conducted by the undersigned on August 18, 2021, and following the

parties’ consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c). (ECF No. 15-1).

       Plaintiff, Pamela Vance, who was a Cargo Claims Specialist for Defendant Transplace

Texas, claimed she was a non-exempt hourly employee who worked “off-the-clock” overtime

hours for which was she was not compensated in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., and the Arkansas Minimum Wage Act, Ark Code Ann. § 11-

4-201, et seq. Defendant denied Plaintiff worked unclaimed overtime hours, challenged Plaintiff’s

timekeeping records, and posited that Plaintiff was terminated for issues related to inadequate

performance inconsistent with overtime work.

       Before a Court approves an FLSA settlement agreement, it must determine that “the

litigation involves a bona fide dispute and that the proposed settlement is fair and equitable to all

parties.” Boland v. Baue Funeral Home Co., 2015 WL 7300507, at *2 (E.D. Mo. Nov. 18, 2015)

(cleaned up). “A settlement is bona fide if it reflects a reasonable compromise over issues actually

in dispute, since employees may not waive their entitlement to minimum wage and overtime pay

under [the] FLSA.” King v. Raineri Constr., LLC, 2015 WL 631253, at *2 (E.D. Mo. Feb. 12,

                                                 1
 Case 5:21-cv-05068-CDC Document 16                   Filed 09/03/21 Page 2 of 3 PageID #: 36




2015) (citing D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 115 (1946)). If the Court finds there is a

bona fide dispute, it must next determine that the agreement purporting to settle that dispute is fair

and reasonable to all parties. Such determination usually involves considering:

       the stage of the litigation and amount of discovery exchanged, the experience of
       counsel, the probability of plaintiff’s success on the merits, any ‘overreaching’ by
       the employer in the settlement negotiations, and whether the settlement was the
       product of arm’s length negotiations between represented parties based on the
       merits of the case.

Id. (citing Carrillo v. Dandan, Inc., 51 F. Supp. 3d 124, 132-33 (D.D.C. 2014)).

       The Court is persuaded that a bona fide dispute exists in this case. The parties disagreed

as to whether Plaintiff maintained proper time-keeping records and had worked off-the-clock

overtime hours, and if she did work overtime, the amount of the overtime worked.           Thus, the

parties fundamentally disagreed on the central issue of the correct number of overtime hours

worked by Plaintiff (if any) and proper compensation therefor. The Court is also satisfied that the

settlement is fair and reasonable. Both sides were presented by counsel, and it was made known

to the Court that discovery had been exchanged, including payroll, timekeeping and personnel

records. Those counsel worked diligently to achieve a settlement based on the merits of Plaintiff’s

claims considering the strengths of the defense, and the reality of the costs of continuing litigation

through trial. The Court, having presided over the settlement conference, is convinced the

settlement agreement is the result of an arm’s length negotiation. Moreover, the amount recovered

by Plaintiff in her confidential settlement represents a reasonable and not de minimis recovery for

her after balancing the expense and uncertainty of proceeding with this action against Plaintiff’s

most readily provable damages.

       The Court next turns to the issues of attorneys’ fees. When a judgment is awarded to a

Plaintiff in an FLSA action, the defendant is also liable for the Plaintiff’s reasonable attorneys’



                                                  2
 Case 5:21-cv-05068-CDC Document 16                 Filed 09/03/21 Page 3 of 3 PageID #: 37




fees and litigation costs. See 29 U.S.C. § 216(b). Here, the parties negotiated the issues of fees

separately from the merits of Plaintiff’s FLSA claims and reached an agreement that Defendant

would pay Plaintiff’s counsel attorneys’ fees of $4,000 along with costs of $500; the Court lacks

any authority to review the parties’ settlement of attorneys’ fees. See Barbee v. Big River Steel,

LLC, 927 F.3d 1024, 1027 (8th Cir. 2019) (29 U.S.C. § 216 does not require approval of settlement

attorneys’ fees negotiated separately and without regard to Plaintiff’s FLSA claim); see also

Clemel Penn v. Motion Industries, Inc., 2021 WL 3928650 (8th Cir. Sept. 2. 2021) (remanding for

findings where the court reduced the amount of attorneys’ fees reached by settlement).

       For the reasons stated above, the Court finds that the parties’ proposed settlement

agreement should be, and hereby is, approved as fair and reasonable, and Plaintiff’s Complaint

DISMISSED WITH PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure. This Court retains jurisdiction to vacate this order and to reopen the action upon cause

shown that the parties’ settlement has not been completed and that a party whishes this Court

specifically to enforce the settlement agreement.

       IT IS SO ORDERED this 3rd day of September 2021.

                                      /s/ Christy Comstock
                                      CHRISTY COMSTOCK
                                      UNITED STATES MAGISTRATE JUDGE




                                                3
